ORDER

PER CURIAM.
Defendant appeals from his conviction by a jury for rape, § 566.030.3, RSMoSupp.1990, and sodomy, § 566.060.3, RSMoSupp.1993. He was sentenced in accord with the jury’s assessment to concurrent twenty year prison terms. He also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm. We have reviewed the record and find the claims of error are without merit. Movant has not addressed any points on appeal to the denial of his Rule 29.15 motion and that appeal is considered abandoned. An opinion would have no prec-edential value nor serve any jurisprudential purpose. Rules 30.25(b) and 84.16(b).